It having been reported to this Court that Emanuel H. Pavsner of New York, New York, has been suspended from the practice of law by the Supreme Court of New York, Appellate Division, First Judicial Department, for a period of three years effective March 27, 1972, and until further order of that court, and such order was duly entered March 30, 1972, and this Court by order of November 6, 1972 (ante,, p. 975), having suspended the said Emanuel H. Pavsner from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that a response has been filed,
It Is Ordered that the said Emanuel H. Pavsner be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.